Fourth Court of Appeals
                                San Antonio, Texas
                                    November 6, 2018

                                   No. 04-18-00800-CV

                             IN THE INTEREST OF A.C.V,

                   From the 452nd District Court, Kimble County, Texas
                             Trial Court No. DCV-2017-1754
                       Honorable Robert Hofmann, Judge Presiding


                                     ORDER
     The Court Clerk’s Notification of Late Record is this date NOTED. Time is extended to
November 20, 2018.

      It is so ORDERED on November 6, 2018.

                                                          PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court